Exhibit 10.1(f)

LOGO [g61982ex10_3fall-pages.jpg]

 

      Deutsche Bank AG, London Branch       Winchester House       1 Great
Winchester St, London       EC2N 2DB       Telephone: 44 20 7545 8000         
   c/o Deutsche Bank Securities Inc.       60 Wall Street       New York, NY
10005       Telephone: 212-250-2500



Internal Reference Nr: 353708

October 22, 2009

To: Navistar International Corporation

4201 Winfield Road

Warrenville, Illinois 60555

Attention: Treasurer

Telephone No.:    630-753-5000 Facsimile No.:    630-753-2305

Re: Base Call Option Transaction

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

Navistar International Corporation (“Counterparty”) and Deutsche Bank AG, London
Branch (“Dealer”) concurrently herewith are entering into a Base Call Option
Transaction (the “Transaction”) to purchase from Dealer a number of options
exercisable into Shares pursuant to a letter agreement dated as of the date
hereof (the “Confirmation”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Counterparty as follows:

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

2. Section 6(e) Calculation for Certain Additional Termination Events. For the
purposes of determining the amount payable under Section 6(e) of the Agreement
in connection with any Additional Termination Event under Section 9(e)(ii) of
the Confirmation only, the parties agree that any inputs used to determine such
amount shall be calculated by Dealer using mid-market data, as necessary for
Dealer’s own then current valuation for the Transaction.

3. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

4. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of this Letter
Agreement and indicates your agreement to those terms.

Dealer is regulated by the Financial Services Authority.

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

 

/s/ Lars Kestner

  Name:  

Lars Kestner

  Title:   Managing Director By:  

/s/ Natalie Horton

  Name:   Natalie Horton   Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/s/ Lars Kestner

  Name:  

Lars Kestner

  Title:   Managing Director By:  

/s/ Natalie Horton

  Name:  

Natalie Horton

  Title:   Managing Director Confirmed and Acknowledged as of the date first
above written. NAVISTAR INTERNATIONAL CORPORATION By:  

 

  Name:     Title:  

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef

Ackermann, Tessen von Heydebreck, Dr. Hugo Banziger, Anthony

Dilorio

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

(Signature Page to Side Letter Agreement of Base Call Option Transaction)



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of this Letter
Agreement and indicates your agreement to those terms.

Dealer is regulated by the Financial Services Authority.

DEUTSCHE BANK AG, LONDON BRANCH

 

By:  

 

  Name:     Title:   By:  

 

  Name:     Title:   DEUTSCHE BANK SECURITIES, INC.,

acting solely as Agent in connection with the transaction

By:  

 

  Name:     Title:   By:  

 

  Name:     Title:   Confirmed and Acknowledged as of the date first above
written. NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Jim Moran

  Name:   Jim Moran   Title:   VP & Treasurer

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Tessen von
Heydebreck, Dr. Hugo Banziger, Anthony Dilorio

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

(Signature Page to Side Letter Agreement of Base Call Option Transaction)